Citation Nr: 0004577	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3. Entitlement to service connection for bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran had active military service from November 1962 to 
August 1965.

This matter came before the Board on appeal from a March 1997 
RO rating decision that denied the veteran's application to 
reopen claims for service connection for an acquired 
psychiatric disorder, to include PTSD, and for a back 
disorder, and denied a claim for service connection for a leg 
disorder.  The case was remanded to the RO in April 1999; it 
was returned to the Board in November 1999.


FINDINGS OF FACT

1.  Evidence received since a May 1993 Board decision, which 
denied applications to reopen claims for service connection 
for an acquired psychiatric disorder, including PTSD, and for 
a back disorder, is cumulative or redundant, or, by itself or 
in connection with evidence previously assembled, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claims.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a bilateral leg 
disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for a psychiatric 
disorder, including PTSD, and for a back disorder; and the 
May 1993 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a bilateral leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty in the Navy from November 
1962 to August 1965.  Official service personnel records show 
he had almost 1-year sea duty, but no service in Vietnam, and 
he was discharged under honorable conditions.  

The veteran's service medical records show he dropped a block 
of wood on his right foot in August 1963.  X-rays showed a 
questionable fracture of the 5th metatarsal.  The toe was 
taped, and he was placed on light duty.  No other injury of 
the legs or back was shown during service.  A July 1965 
Medical Board report shows the veteran was admitted to the 
U.S. Naval Hospital, Philadelphia, Pennsylvania from the brig 
at the Naval Base due to histrionic behavior and alleged 
disability.  He had a history of disciplinary problems in 
school and police problems prior to service.  He had never 
adjusted well to the Navy and had had 6 Captain's Masts for 
failure to obey orders.  He reported he had become fed up 
with the Navy and it was his greatest desire to obtain 
release from the service.  Allegedly 4 months ago he "fell 
down a ladder aboard a ship."  It was noted that he did 
report the injury at the time, but over the next several 
months he became a frequenter of sick bay to obtain APC's for 
back pain.  After an adequate period of observation and 
treatment, a conference of staff psychiatrists reviewed the 
record and current findings and found that the veteran 
manifested the characteristics of an hysterical personality 
with marked emotional instability.  The complaints of back 
pain were viewed as of psychogenic origin and were noted to 
have been of use by the veteran prior to his enlistment.  The 
diagnosis was hysterical personality with marked emotional 
lability manifested by histrionic behavior, somatization of 
emotional difficulties, marked suggestibility, marked 
naivete, primitive ideation, and emotional lability, with 
weeping, wailing, and infantile performance.  Discharge from 
service on the above basis was recommended, and he was so 
discharged in August 1965.

In October 1965 the RO denied service connection for a 
nervous condition, noting that the personality disorder in 
service could not be service connected.  The veteran did not 
appeal the denial.

VA outpatient treatment records from 1988-1989 show a 
diagnosis of PTSD.  The records refer to the veteran as a 
combat Vietnam veteran.  A July 1989 VA examination for Agent 
Orange notes that there was no tenderness of the back and no 
edema of the extremities.  In September 1989 the veteran said 
that his back had bothered him for a long time.  he said he 
had slipped and fallen down a ladder while aboard ship in 
1964.  He had forward flexion to 100 degrees, lateral bending 
to 20 degrees, and backward extension to 20 degrees; all 
accomplished with discomfort.  The assessments included low 
back pain and history of trauma.

In September 1989 the veteran submitted an altered DD Form 
214 (service separation document) that indicated that he had 
served in Vietnam and had had training as a member of a Navy 
SEAL team; information concerning lost time was deleted.  
Other different, but similar, altered DD Forms 214s were 
later submitted by the veteran.

Letters dated in November 1989 were received from the 
veteran's mother and mother-in-law, to the effect that he had 
an emotional sickness from his Vietnam service.  (His mother-
in-law also said that this made him abuse his wife and 2 
children.)

In December 1989 the RO denied service connection for a 
psychiatric disorder, including PTSD, and a back condition.

Based on all the above-summarized evidence, the Board, in 
December 1990, denied service connection for a psychiatric 
disorder, including PTSD, and a back condition.

In January 1991 the veteran applied to reopen claims for 
service connection for disorders, including PTSD, and a back 
condition.  

In June 1991 the veteran submitted a photograph of medals 
alleged to have been awarded during active duty.  In July 
1991 he submitted a copy of a DD Form 214, containing 
alterations showing Vietnam service, etc.

In July 1992 the Board remanded the veteran's application to 
reopen claims of service connection for an acquired 
psychiatric disorder, to include PTSD, and a back disorder, 
in order to make additional inquires regarding altered DD 
Forms 214.  Certified copies of the veteran's DD Form 214 
from the National Personnel Records Center do not correspond 
to the altered DD Forms 214 submitted by the veteran.

In May 1993 the Board denied an application by the veteran to 
reopen claims of service connection for an acquired 
psychiatric disorder, including PTSD, and a back condition.  

Since the May 1993 Board decision, the veteran has submitted 
copies of previously considered VA outpatient treatment 
records as well as some recent medical records.  The VA 
outpatient treatment records show the veteran was seen in 
September 1989 for complaints of low back pain, which he 
stated started during service when he fell down a ladder; the 
assessment was low back pain and history of trauma.  He was 
seen in March 1997 when he reported that he had right hip 
pain for many years, which he related to a history of a fall 
in service.  X-rays of the pelvis showed mild degenerative 
changes of both sacroiliac joints and both hips.  X-rays of 
the right hip showed mild degenerative changes and a lesion 
of the neck of the femur which appeared to be a benign tumor.  
X-rays of the lumbosacral spine showed mild degenerative 
joint disease and some degree of muscle spasm.  Another March 
1997 VA outpatient treatment record notes that the veteran 
reported that during active duty he had been in a SEAL team 
in Vietnam and had sustained a shrapnel wound of the right 
hip at that time.  There was a diagnosis of rule out a tumor 
of the right hip. X-rays of the both hips in May 1997 showed 
lesions of the femoral necks, greater on the right side, most 
likely benign.  An MRI of the right hip in June 1997 showed a 
small cyst of the right femoral neck, of doubtful clinical 
significance.  An MRI of the lumbosacral spine in June 1997 
showed a right lateral disc herniation and large osteophyte 
at L4-5 level with suspected nerve root impingement on the 
right side.  Additional VA outpatient treatment records 
through February 1999 relate primarily to heart problems, 
although there is mention of the lumbosacral disc problem and 
a hip lesion which was possibly congenital.

II.  Analysis

A.  New and material evidence to reopen claims for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and a back disorder,

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may not be granted for a personality disorder or 
congenital or developmental defects.  38 C.F.R. § 3.303(c).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  [This regulation was revised in June 
1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed.Reg. 
32807-32808 (1999).]

In May 1993 the Board denied an application by the veteran to 
reopen claims of service connection for an acquired 
psychiatric disorder, including PTSD, and a back condition.  
This decision is final, with the exception that the claims 
may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  "New and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  The 
veteran now seeks to reopen his claims for service connection 
for an acquired psychiatric disorder, to include PTSD, and a 
back disorder

Regarding the psychiatric claim, since the 1993 Board 
decision the veteran has submitted no medical evidence 
linking any current psychiatric disorder to service.  His 
claim that he had combat service in Vietnam, with related 
stressors which might lead to PTSD, was previously rejected 
by the Board.  Since the 1993 Board decision, there is a 
medical report that restates the veteran's unsubstantiated 
story of serving as a Navy SEAL in Vietnam, and adds a new 
embellishment that he was wounded in such service.  The 
veteran, however, has submitted no additional evidence to 
establish that he served in Vietnam, let alone engaged in 
combat, and he has submitted no independent evidence of non-
combat stressors in service.  The veteran's latest assertions 
are not new evidence as they are duplicative of his 
statements that were of record at the time of the prior Board 
denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, his lay 
assertions as to medical diagnosis or causality are neither 
competent evidence nor material evidence to reopen the 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  As to the psychiatric claim, additional evidence 
submitted since the 1993 Board decision is essentially 
redundant and cumulative, not new, evidence.  To the extent 
that any of the additional evidence is new, it is not 
material since, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

With regard to the back claim, since the 1993 Board decision 
the veteran has submitted additional medical evidence that 
shows current back problems subsequent to 1993.  The 
existence of back complaints was of record at the time of the 
1993 Board decision, and evidence of a back complaints since 
1993 is essentially cumulative and redundant, not new, 
evidence.  38 C.F.R. § 3.156.  The record does now show he 
has degenerative joint disease and degenerative disc disease 
of the low back, first shown in 1997.   The recent medical 
records include a recitation of the veteran's lay history of 
back pain following an accident in service.  Such a mere 
transcription of a lay history does not constitute competent 
medical evidence of causality, and is not material evidence 
to reopen the claim.  Reonal v. Brown, 5 Vet.App. 458 (1993).  
The additional medical evidence does not link the current 
back condition to service, and the evidence is not material 
since by itself, or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the final May 1993 Board decision, and 
thus claims for service connection for an acquired 
psychiatric disorder, including PTSD, and for a back 
condition have not been reopened.

B.  Service connection for a bilateral leg disorder 

The veteran claims service connection for a bilateral leg 
disorder which he asserts was incurred during military 
service as the result of the claimed fall in which he injured 
his back.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations. Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

Medical records from the veteran's 1962-1965 service do not 
show a chronic disability of either leg.  Medical records 
since 1997, many years after service, show mild degenerative 
changes of the hips and benign femoral neck lesions (possibly 
congenital).  There is no medical evidence linking these 
conditions to service.  Absent such competent medical 
evidence of causality, the claim for service connection for a 
bilateral leg disorder is implausible and must be denied as 
not well grounded.  Caluza, supra.













ORDER

The application to reopen a claim for service connection for 
an acquired psychiatric disorder, including PTSD, is denied.

The application to reopen a claim for service connection for 
a back disorder is denied.

Service connection for a bilateral leg condition is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

